UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-28515 FIREPOND, INC. (Name of Small Business Issuer in its Charter) Delaware 20-3446646 (State of incorporation) (I.R.S. Employer Identification No.) 205 Newbury Street, Framingham, Massachusetts 01701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (508) 820 4300 Securities registered pursuant to Section 12(b) of the Act:
